Title: From George Washington to Nicholas Cooke, 20 December 1775
From: Washington, George
To: Cooke, Nicholas

 

Sir,
Cambridge 20th Decr 1775.

The Letter accompanying of this was wrote before your favour of the 19th pr Express came to hand. Under my present Instruction’s and more especially, in my present Situation, I could not justify the sending of a Regiment from these Lines to you unless there was an apparent design of Landing a body of Ministerial Troops on Rhode Island; at present, I do not think this is to be apprehended, as a Deserter out of Boston—since my last—is particular in declaring, that only four Companies of the 65 Regiment (amounting to little more than 100 Men) Imbark’d, as was said, for Hallifax; agreeing with others that Invalids, & the Officers of the 18th & 59 Regiments (who are going home to recruit) had Saild for England.
The Intention of my last, containing the Information as it was receivd, was only designed to put you upon your guard, not that I expected a visit was intended you. If any small body of Troops move from hence, Southerly, I have no expectation of their stopping short of Virginia, unless it should be on a Pillaging Party.
To conclude Sir, when I inform you that I have been obliged to call in 5000 Militia to supply the difficiency of the Connecticut Regiments & those absent upon Furlow, you will do me the justice to believe, that not the want of Inclination, but want of Ability prevents me from complying with your request; unless, as is before observed, I had some obvious reasons to believe, the visit (of more Men than we are now well assured are Imbark’d) was intended for your Government. I am with very great respect and esteem—Sir Yr Most Obedt Hble Servt

Go: Washington

